Citation Nr: 1409195	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-20 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for penile carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 Rating Decision, by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The January 2009 Rating Decision, in relevant part, denied the Veteran's claim for service connection for penile carcinoma.  The Veteran filed a Notice of Disagreement in February 2009.  38 C.F.R. § 20.201 (2013).  The RO issued the Veteran a Statement of the Case (SOC) in May 2009.  The Veteran filed a timely Substantive Appeal, VA Form 9, in June 2009.  The RO issued a Supplemental SOC in May 2010, and in July 2010.

The Veteran requested a Board hearing at his local RO in his June 2009 substantive appeal.  However, the Veteran subsequently withdrew his hearing request in September 2011.  As the record does not contain any additional requests for an appeals hearing, the Board deems the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (2013).

In June 2010, the Veteran submitted a written statement formally withdrawing his appeal of the issue of entitlement to an increased (initial) rating for diabetes mellitus type II, currently evaluated at 20 percent disabling.  However, in a July 2010 Supplemental SOC, the RO addressed this issue; and, in an October 2010 statement, the Veteran requested to reopen his claim for increased rating for diabetes mellitus type II.  The RO accepted this statement as a new claim for increase for diabetes mellitus, which was adjudicated by the RO in an October 2012 Rating Decision.  Given these particular circumstances, the Board is unable to ascertain whether the Veteran intended to withdraw his appeal concerning the issue of entitlement in an initial rating in excess 20 percent for diabetes mellitus and thus will refer this matter to the RO for clarification.


FINDING OF FACT

The Veteran did not exhibit a malignant tumor, including penile carcinoma, in service, or within one after discharge from service, and such a condition is not otherwise shown to be associated with any an injury or disease of service origin, including any presumed exposure to herbicides in service.


CONCLUSIONS OF LAW

The criteria for establishing service connection for penile carcinoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.  

Prior to the January 2009 Rating Decision, the RO provide the Veteran with a letter in November 2008 notifying him of what was necessary substantiate his claim for service connection.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The November 2008 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Hence, the November 2008 letter meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, private treatment records, VA treatment records, and statements from the Veteran and his representative.  

The Board recognizes that the Veteran has not been afforded a VA examination in this case.  However, the record does not contain competent evidence showing that the Veteran's current diagnosis is related to his period of active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As service treatment and post-service medical records provide no basis to grant this claim, as will be explained in greater detail below, the Board finds no basis for the need to obtain a VA examination or medical opinion.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  28 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

When considering evidence supporting a service-connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 Fed. Cir. 2007)).

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  Service connection for certain diseases will be presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2012).  This presumption of service connection may be rebutted by affirmative evidence to the contrary. 38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2012).  In this case, the Veteran's period of active service from April 1967 to April 1970 included service in the Republic of Vietnam, and thus he is afforded a presumption of exposure to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012).

The Veteran contends that his penile carcinoma is related to his exposure to Agent Orange during active service. 

No complaint, diagnosis or treatment for cancer is shown in the service treatment records or during a VA examination within a year after the Veteran's separation from service.  The first evidence of any cancer is in 1993, when the Veteran was diagnosed with and treated for penile carcinoma.

Regarding the Veteran's contention that his penile carcinoma is related to his Agent Orange exposure, the Board notes that penile carcinoma is not a listed disease under applicable statue and regulation that has been associated with exposure to herbicides.  Therefore, the Board determines that service connection for penile carcinoma on a presumptive basis as being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).

Notwithstanding the fact that penile carcinoma is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for this condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson,  21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), penile carcinoma falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and continuity of any symptoms that he may have had, an actual diagnosis of penile carcinoma requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, to the extent that the Veteran believes that his penile carcinoma is due to his presumed herbicide exposure in service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his cancer is not competent medical evidence, as such question requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Thus, the Board finds the Veteran's lay contentions are not sufficient to provide a nexus between his diagnosed penile carcinoma and his active duty service.  As such, the evidence is against a finding that the Veteran's penile carcinoma is related to service, to include exposure to herbicides.

In summary, the record evidence establishes that the Veteran's penile cancer manifested many years following separation from service, and there is no competent medical evidence suggesting a medical relationship, or nexus, between cancer and the Veteran's period of service, to include exposure to herbicides.  Accordingly, service connection for penile carcinoma is not warranted on any basis.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for penile carcinoma is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


